762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN WALDEN, PETITIONER-APPELLANT,v.JAMES ROSE, WARDEN; WILLIAM LEECH, ATTORNEY GENERAL,RESPONDENTS-APPELLEES.
NO. 84-5592
United States Court of Appeals, Sixth Circuit.
4/5/85

ORDER
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Walden appeals pro se from the district court's order denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Walden was convicted by a Unicoi County, Tennessee jury of second-degree murder and received a life sentence.  The facts show that after a minor automobile accident, Walden drove after the other vehicle and shot at it numerous times.  His last shot entered the vehicle and struck the victim in the head, killing her.


3
Walden raises two issues.  He challenges the admissibility of his confession, and he argues that the trial court erred in giving a 'dynamite' charge to the jury.  The district court held that Walden voluntarily waived his Miranda v. Arizona, 384 U.S. 436 (1966) rights.  We agree with this conclusion, and also note that Walden's right to cut off questioning was scrupulously honored by the police.  Michigan v. Mosley, 423 U.S. 96, 104 (1975).


4
Concerning the 'dynamite' charge, the test is whether the charge was coercive given all the circumstances.  Williams v. Parke, 741 F.2d 847, 850 (6th Cir. 1984).  Here the state court judge did not tell the jury that it must reach a verdict.  Rather, the court specifically stated that the jurors should not surrender honestly held convictions regarding guilt or innocence.  So this charge was not coercive under the circumstances.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.